News Release Exhibit 99.1 Contact: Corporate Communications Houston: Email: corpcomm@coair.com News archive: continental.com/company/news/ Address: P.O. Box 4607, Houston, TX 77210-4607 CONTINENTAL AIRLINES REPORTS JULY 2010 OPERATIONAL PERFORMANCE HOUSTON, August 2, 2010– Continental Airlines (NYSE: CAL) today reported a Julyconsolidated (mainline plus regional) load factor of 88.0 percent, 0.7 points above the July 2009 consolidated load factor, and a mainline load factor of 88.5 percent, 0.7 points above the July 2009 mainline load factor. Both load factors were all-time records. The carrier reported a July domestic mainline load factor of 89.1 percent, 1.4 points below the July 2009 domestic mainline load factor, and an all-time record international mainline load factor of 88.0 percent, 2.7 points above July 2009. During July, Continental recorded a U.S. Department of Transportation on-time arrival rate of 76.1 percent and a mainline segment completion factor of 99.8 percent. In July 2010, Continental flew 9.1 billion consolidated revenue passenger miles (RPMs) and 10.3 billion consolidated available seat miles (ASMs), resulting in a consolidated traffic increase of 2.5 percent and a capacity increase of 1.7 percent as compared to July 2009. In July 2010, Continental flew 8.2 billion mainline RPMs and 9.2 billion mainline ASMs, resulting in a mainline traffic increase of 2.4 percent and a mainline capacity increase of 1.6 percent compared to the same period last year. Domestic mainline traffic was 3.9 billion RPMs in July 2010, down 2.5 percent from July 2009, and domestic mainline capacity was 4.4 billion ASMs, down 0.9 percent from July 2009. For July 2010, consolidated passenger revenue per available seat mile (RASM) is estimated to have increased between 20.5 and 21.5 percent compared to July 2009, while mainline RASM is estimated to have increased between 21.5 and 22.5 percent. For June 2010, consolidated passenger RASM increased 21.5 percent compared to June 2009, while mainline passenger RASM increased 20.9 percent compared to the same period last year. Continental’s regional operations had an all-time record July load factor of 83.5 percent, 0.2 points above the July 2009 regional load factor. Regional RPMs were 936.2 million and regional ASMs were 1,120.7 million in July 2010, resulting in a traffic increase of 3.5 percent and a capacity increase of 3.2 percent versus July 2009. Continental Airlines is the world’s fifth largest airline. Continental, together with Continental Express and Continental Connection, has more than 2,700 daily departures throughout the Americas, Europe and Asia, serving 132 domestic and 137 international destinations. Continental is a member of Star Alliance, which overall offers more than 21,200 daily flights to 1,172 airports in 181 countries through its 28 member airlines. With more than 40,000 employees, Continental has hubs serving New York, Houston, Cleveland and Guam, and together with its regional partners, carries approximately 63 million passengers per year. Continental consistently earns awards and critical acclaim for both its operation and its corporate culture. For nine consecutive years, FORTUNE magazine has ranked Continental as the top U.S. airline on its “World’s Most Admired Companies” airline industry list. For more company information, go to continental.com. This press release contains forward-looking statements that are not limited to historical facts, but reflect the company’s current beliefs, expectations or intentions regarding future events. All forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. For examples of such risks and uncertainties, please see the risk factors set forth in the company’s 2009 Form 10-K and its other securities filings, including any amendments thereto, which identify important matters such as the risks and uncertainties relating to the company’s proposed merger with a subsidiary of UAL Corporation, including the restrictions on the conduct of the company’s business pending the merger, the potential loss of management and other key personnel, and the potential failure of the merger to close in the expected time frame or at all, the risks and uncertainties relating to the company generally, including the potential for significant volatility in the cost of aircraft fuel, the consequences of its high leverage and other significant capital commitments, its high labor and pension costs, delays in scheduled aircraft deliveries, service interruptions at one of its hub airports, disruptions to the operations of its regional operators, disruptions in its computer systems, and the risks and uncertainties relating to the airline industry, including continuing weakness in the U.S. and global economies, the airline pricing environment, terrorist attacks, regulatory matters, excessive taxation, industry consolidation and airline alliances, the availability and cost of insurance, public health threats and the seasonal nature of the airline business. The company undertakes no obligation to publicly update or revise any forward-looking statements to reflect events or circumstances that may arise after the date of this press release, except as required by applicable law. PRELIMINARY TRAFFIC RESULTS JULY Change REVENUE PASSENGER MILES (000) Domestic -2.5 Percent International Percent Transatlantic Percent Latin America Percent Pacific Percent Mainline Percent Regional Percent Consolidated Percent AVAILABLE SEAT MILES (000) Domestic -0.9 Percent International Percent Transatlantic Percent Latin America Percent Pacific Percent Mainline Percent Regional Percent Consolidated Percent PASSENGER LOAD FACTOR Domestic 89.1 Percent 90.5 Percent -1.4 Points International 88.0 Percent 85.3 Percent Points Transatlantic 89.0 Percent 86.0 Percent Points Latin America 86.8 Percent 88.4 Percent -1.6 Points Pacific 87.4 Percent 78.5 Percent Points Mainline 88.5 Percent 87.8 Percent Points Regional 83.5 Percent 83.3 Percent Points Consolidated 88.0 Percent 87.3 Percent Points ONBOARD PASSENGERS Mainline -3.0 Percent Regional Percent Consolidated -1.6 Percent CARGO REVENUE TON MILES (000) Total Percent PRELIMINARY TRAFFIC RESULTS YEAR-TO-DATE Change REVENUE PASSENGER MILES (000) Domestic -0.8 Percent International Percent Transatlantic Percent Latin America Percent Pacific Percent Mainline Percent Regional Percent Consolidated Percent AVAILABLE SEAT MILES (000) Domestic -1.6 Percent International Percent Transatlantic -4.2 Percent Latin America Percent Pacific Percent Mainline Percent Regional Percent Consolidated Percent PASSENGER LOAD FACTOR Domestic 85.0 Percent 84.4 Percent Points International 82.2 Percent 77.7 Percent Points Transatlantic 82.7 Percent 76.8 Percent Points Latin America 81.3 Percent 81.4 Percent -0.1 Points Pacific 82.6 Percent 74.0 Percent Points Mainline 83.6 Percent 80.9 Percent Points Regional 79.0 Percent 76.0 Percent Points Consolidated 83.1 Percent 80.4 Percent Points ONBOARD PASSENGERS Mainline -1.5 Percent Regional Percent Consolidated -0.1 Percent CARGO REVENUE TON MILES (000) Total Percent PRELIMINARY OPERATIONAL AND FINANCIAL RESULTS JULY Change On-Time Performance 1 76.1% 78.5% Points Completion Factor 2 99.8% 99.6% Points June 2010 year-over-year consolidated RASM change Percent June 2010 year-over-year mainline RASM change Percent July 2010 estimated year-over-year consolidated RASM change 20.5 - 21.5 Percent July 2010 estimated year-over-year mainline RASM change 21.5 - 22.5 Percent July 2010 estimated average price per gallon of fuel, including fuel taxes Dollars Third Quarter 2010 estimated average price per gallon of fuel, including fuel taxes Dollars 1 Department of Transportation Arrivals within 14 minutes 2 Mainline Segment Completion Percentage ###
